Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 9/7/2021. 
Claims 1 and 3-4 are pending.
Claims 1 and 3-4 have been amended. 
Claim 2 has been canceled.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed on 9/7/2021, with respect to the rejection(s) of claim(s) 1 and 3-4 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ando et al (US 20020123908A1) in view of Thompson et al (US 20150127737 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



1.	Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US 20020123908A1) in view of Thompson et al (US 20150127737 A1).
With respect to independent claims:	
Regarding claim(s) 1,  Ando et al teach an information processing device comprising a processor and a memory, wherein the processor is configured or programmed to: (Ando, [0086]) acquire health information that indicates any of one or more ranks defined with regard to a health index based on biological information  of a plurality of subjects who are targeted for health management; (Ando, [0035], the first control means controls the first communication means so as to transmit the health data of the subscriber, which is inputted from the input means; the second control means controls the second communication means so as to receive the health data; the second control means controls the group decision means so as to decide a group to which the subscriber belongs, on the basis of the health data; and the second control means controls the advising means so as to create advice candidates suited to the group. Therefore, the subscribers can be classified into plural groups, each group including subscribers having risks of approximately equal levels, by performing grouping on the basis of plural kinds of health data which are physiologically different from each other, such as blood sugar levels and weights of the subscribers, and the system is controlled such that the subscribers are provided with plural advices which widely cover the life styles that vary among individuals and are common to the subscribers in the same group, whereby appropriate advices can be efficiently given to many subscribers.)
Ando et al fail to teach form one or more groups including one or more subjects from among the plurality of subjects by extracting the one or more subjects associated with the health information indicating each rank, each of the one or more groups including one or more health-care worker; and create a room for at least one group of the one or more groups in which to share posted messages posted by members belonging to the group including the one or more subjects associated with the health information indicating a same rank and the one or more health-care.
form one or more groups including one or more subjects from among the plurality of subjects by extracting the one or more subjects; (Thompson; [0177]-[0178], the social-networking system 160 provides a social media platform for grouping users. In various aspects, groupings may be made automatically based on association metrics, data, or sensor related data (e.g. behavior/sickness/age/interest/fitness levels etc. provided by the body-associated personal communicator 104.)
and create a room for at least one group of the one or more groups in which to share posted messages posted by members belonging to the group including the one or more subjects. 
(Thompson; [0177]-[0178], the social-networking system 160 provides a social media platform for grouping users. In various aspects, groupings may be made automatically based on association metrics, data, or sensor related data (e.g. behavior/sickness/age/interest/fitness levels etc. provided by the body-associated personal communicator 104. In other grouping or forming of communities, information can be shared within the group anonymously, for example, during a crisis information may be aggregated by location and an event happening in that area without revealing user identities.)
However, Thompson does not explicitly teach a group including one or more healthcare-workers and grouping members associate with the health information indicating a same rank. But Thompson teaches grouping user with similar attributes and assign a user to be a teach leader in a group.  One of ordinary skill in the art would have found it obvious to group member according to their ranks and assign healthcare workers to each group in order to allow similar individuals to share information or knowledge. 
Therefore, it would have been obvious to a person of ordinary skill to use form one or more groups including one or more subjects from among the plurality of subjects by extracting the one or more subjects associated with the health information indicating each rank, each of the one or more groups including one or more health-care worker; and create a room for at least one group of the one or more groups in which to share posted messages posted by members belonging to the group including the one or more subjects associated with the health information indicating a same rank and the one or more health-care as taught by Thompson et al. The motivation/suggestion would have been because there is a need to providing access to social-network systems based on physiologic information of individual users 

Claim(s) 3-4 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

Thompson doesn’t show which is the type of group they are grouping (healthcare workers and their rank). It would be obvious to one of ordinary skill to assign any one of users in the group to be a health care worker/ administrator/leader/mentors etc. based on user’s attribute/profile etc. and grouping users based on sickness level/fitness level/rank etc.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456